DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of prior-filed applications (provisional application 62/455,934 filed February 7, 2017 and 371 of PCT/US18/17300 filed February 7, 2018) under 35 U.S.C. 110(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Information Disclosure Statement
The Information Disclosure Statements filed on October 7, 2020 and April 7, 2018 have been considered. Initialed copies of Form 1449 are enclosed herewith. 

Election/Restrictions
Applicant’s election without traverse of Group I claims 1-13 in the reply filed on July 27, 2022 is acknowledged.

Status of Claims
This office action is in response to an election of claims entered on July 27, 2022 for the patent application 16/484,358 originally filed on August 7, 2019. Claims 1-13 are elected. Claims 14-32, 34-37, 39, 41, 45-47 and 49-73 are cancelled. Claims 33, 38, 40, 42-44 and 48 are withdrawn. Claims 1-13, 33, 38, 40, 42-44 and 48 are pending. 

Claim Objections
Claim 6 is objected to because of the following informality: the use of “and/or.” 
Claim 6 recites the combination of conjunctions “and/or.” The combination of conjunctions “and/or,” makes the claim unclear whether both terms are to be considered, or if only one of them is to be considered. For the purpose of examination, the Examiner will reasonably interpret the terms in the alternative only. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1-13 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1, 2 and 4 recite the limitation “the injection simulation member,” repeatedly. The limitation “a retractable injection simulation member,” is previously introduced in claim 1. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “the retractable injection simulation member”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 1. Therefore, claims 1, 2 and 4 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 2-13 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 1.

Claim 1 recites the limitations “an extended position” and “a retracted position.” The limitations are previously introduced in claim 1. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “[[an]] the extended position” and “[[a]] the retracted position”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitations of claim 1. Therefore, claim 1 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 2-13 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 1.

Claim 1 recites the limitation “the tactility.” The limitation is not previously introduced in claim 1. As such, the limitation lacks antecedent basis. Therefore, claim 1 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 2-13 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 1.

Claim 1 recites the limitation “simulate the tactility of an injection to a user.” When a term of degree is used, there must be some standard for measuring that degree. The specification should provide some standard for measuring that degree or there should be a standard that is recognized in the art for measuring the meaning of the term of degree. Without a standard for measuring, the claim is indefinite because the boundaries cannot be determined. Specifically, the claim is indefinite because the limitation is using “tactility” which fails to specify a degree of “tactility” such that one of ordinary skill in the art can reasonably conclude as to what amount of “tactility” is necessary to particularly point out and distinctly claim the subject matter in which the Applicant is regarding as his invention. Therefore, claim 1 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 2-13 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 1.

Claim 1 recites the limitation “simulate the tactility of an injection to a user.” It is unclear as to the metes and bounds of the limitation. Specifically, who “the user” is referred to, since the limitation can be interpreted as either (1) the injection receiver; or (2) the injection deliverer. Therefore, claim 1 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 2-13 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 1.

Claims 1, 2 and 4 recite the limitation “the first biasing member.” The limitation “at least one first biasing member,” is previously introduced in claim 1. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “the at least one first biasing member”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 1. Therefore, claims 1, 2 and 4 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 2-13 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 1.

Claim 7 recites the limitation “the device.” The limitation is not previously introduced in claim 1 or 7. As such, the limitation lacks antecedent basis. Therefore, claim 7 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 8-11 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 7.

Claim 10 recites the limitations “the area” and “the body.” The limitations are not previously introduced in claim 1, 7 or 10. As such, the limitation lacks antecedent basis. Therefore, claim 10 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claim 11 recites the limitation “the base portion.” The limitation “an agitator base portion,” is previously introduced in claim 7. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “the agitator base portion”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 7. Therefore, claim 11 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claim 12 recites the limitations “the base portion” and “the body.” The limitations “an agitator base portion” and “an agitator body,” are previously introduced in claim 7. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “the agitator base portion” and “the agitator body”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitations of claim 7. Therefore, claim 12 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claim 13 recites the limitation “the surface area.” The limitation is not previously introduced in claim 1, 7, 9 or 13. As such, the limitation lacks antecedent basis. Therefore, claim 13 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Allowable Subject Matter
Claims 1-13 contain allowable subject matter. The closest prior art of record is U.S. PG Pub. 2015/0235571 to Alexanderson U.S. PG Pub. 2016/0361503 to Bendek, et al. (hereinafter referred to as “Bendek”). Specifically, Alexanderson and Bendek fail to teach the independent claim 1 limitations of “a retractable injection simulation member at the distal end of the housing, the retractable injection simulation member being movable between an extended position and a retracted position;” and “at least one first biasing member, wherein the at least one first biasing member is associated with the retractable injection simulation member, and directly or indirectly associated with the plunger.” These limitations are reasonably understood as a retractable needle and a spring, which are not taught in the prior art of Alexanderson and Bendek. Therefore, claims 1-13 are allowable subject matter, if no other statutory rejections remain. In the present case, claims 1-13 stand rejected under 35 U.S.C. § 112(b).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT P. BULLINGTON whose telephone number is (313) 446-4841.  The examiner can normally be reached on Monday through Friday from 8 A.M. to 4 P.M. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Vasat, can be reached on (571) 270-7625.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/Robert P Bullington, Esq./             Primary Examiner, Art Unit 3715